OFFICE OF THE ATTORNEY   GENERAL   OF .TEXAS




                           and Coo~otologiats
State !?onrdof fkairdrox’xms
hq5iIl) TQxlfl
.




    State Eoerd of I:airdrcssars
                               end Costzetolo&its,Fage 2


    it is required that cuoh non-rmidmt shall have &erved
    the hc~s  required as n student. Elsowhore, in the !&a-
    tutg; it is provided that n student shall warn? 3000
    hours. ?rcsumbly, the sbhool of.the other state, men-
    ticned in ycur lettoy, is a licensed sobool v:ithlnthe
    purviov:0.fthe stwtute,
              YOU ers thcrofol*erespectfullyadvised that it
    is the opinion of this depurtmnt thiitthe fipplicantdes-
    orlbed by you in your letter should be remitted to COP
    plete the required 1000 hour course us proscribed by our
    law, and therouftcr be pmitted to take the state board's
    exaainution,and tbzathe WOULD not be requijyedto enroll
    for a full six ronths' cowso of 1000 hours to be clir,fblo
    thorofor.
             WQ t33latthis   RiltsWtr3   YOU2   inptiry Gtitiofactory
    ma we rmain